DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kjeldsen et al. (US 2015/0065963 A1).
With regard to claim 16, Kjeldsen discloses An injection device  (Fig. 1) comprising: a piston rod (800) for ejecting a dose of medicament from the injection device, the piston rod being arranged along a first longitudinal axis (see Fig 1 below); a housing (110)  having a second longitudinal axis (see Fig 1 below), wherein the first longitudinal axis is substantially parallel to and offset from the second longitudinal axis; and a drive assembly (500 and 700) including a first driver component part (500) arranged concentrically about the second longitudinal axis, the drive assembly capable of providing a force to the piston rod for ejecting the dose of medicament from the injection device ([0089]), wherein the drive assembly is rotationally drivable by a power reservoir (350), the power reservoir comprising a torsion spring (360) configured to be loaded by a user to set the dose of medicament to be ejected ([0096]).

    PNG
    media_image1.png
    746
    463
    media_image1.png
    Greyscale

With regard to claim 17, Kjeldsen discloses wherein the drive assembly comprises a second driver component part (700) arranged on the first longitudinal axis.
With regard to claim 18, Kejeldsen discloses wherein the second driver component part is a drive tube (700 is a nut that surrounds the piston and thus could be considered a tube).
With regard to claim 19, Kjeldsen discloses wherein the drive tube engages and surrounds the piston rod (700 is a nut that surrounds the piston rod as shown in Fig. 1).
With regard to claim 20, Kjeldsen discloses wherein the piston rod is axially displaceable relative to the drive tube ([0089]).
claim 21, Kjeldsen discloses wherein the first driver component part (500) is a drive sleeve arranged on the second longitudinal axis (see Fig. 1).
With regard to claim 22, Kjeldsen discloses wherein the drive assembly is rotationally drivable by a power reservoir and is arranged to provide an axial force on the piston rod for ejecting the dose from the injection device ([0089], an actuator can be considered the power reservoir that exerts a driving force to the drive assembly).
With regard to claim 23, Kjeldsen discloses further comprising a clutch (c1).
With regard to claim 24, Kjeldsen discloses further comprising a cartridge holder (140) adapted to receive a cartridge (10).
With regard to claim 25, Kjeldsen discloses further comprising a cartridge (10), the cartridge being arranged around the first longitudinal axis (see Fig. 1).
With regard to claim 26, Kjeldsen discloses further comprising a medicament contained in the cartridge ([0081], drug filled cartridge).
With regard to claim 27, Kjeldsen discloses wherein the drive assembly comprises splines (709) which engage corresponding grooves of the piston rod (corresponding threads on the piston rod), and wherein the piston rod is arranged along the first longitudinal axis for an entire length of the piston rod (see Fig. 1). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kjeldsen teaches the amended claims as the recited power reservoir is shown as element 350 and includes a spring 360 that is loaded by a user to set the dose of the medicament to be ejected. If the power reservoir were to be further structurally defined, the amendments may be able to overcome the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783